BARKETT, Justice.
We granted review in this case because the decision below, Underwriters at LaConcorde v. Airtech Services, Inc., 468 So.2d 386 (Fla.3d DCA 1985), directly and expressly conflicts with A.O. Smith Harvestore Products, Inc. v. Suber Cattle Co., 416 So.2d 1176 (Fla. 1st DCA 1982), Broward County v. Sattler, 400 So.2d 1031 (Fla. 4th DCA 1981), and Fort Pierce Toyota, Inc. v. Wolf, 345 So.2d 348 (Fla. 4th DCA 1977). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
Subsequent to the Third District’s decision in this case, we decided Argonaut Insurance Co. v. May Plumbing Co., 474 So.2d 212 (Fla.1985). That case is controlling. Accordingly, we quash the decision below with directions to remand the cause to the trial court for the calculation of pre-judgment interest for Underwriters’ out-of-pocket pecuniary loss.
We decline to expand review from the conflict question to the issues raised by *429respondent which were the subject matter of the cross-appeal below.
It is so ordered.
McDonald, C.J., and ADKINS, OVER-TON, EHRLICH and SHAW, JJ„ concur.
BOYD, J., concurs in part and dissents in part with an opinion.